Citation Nr: 0930119	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  05-25 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel





INTRODUCTION

The Veteran had active military service from April 1992 to 
November 1997.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

In a statement made on an April 2008 VA Form 9, the Veteran 
requested a personal hearing at the RO.  However, he 
subsequently cancelled that hearing request in an October 
2008 statement.  On that same statement, the Veteran also 
requested a videoconference hearing before a Veterans Law 
Judge.  However, he failed to report for the hearing 
scheduled in July 2009.  He has not explained his absence or 
requested to reschedule the hearing.  Therefore, the Board 
hearing request is considered withdrawn.  See 38 C.F.R. § 
20.704(d) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

First, a February 2004 vocational counseling form indicates 
that the Veteran was found entitled to VA's Chapter 31 
vocational rehabilitation program due to his service-
connected disabilities.  In addition, a recent January 2007 
VA foot examiner noted that the Veteran was a student.  As 
such, it appears the Veteran may be enrolled in VA's Chapter 
31 vocational rehabilitation program.  When the Veteran 
reports that he was seen by a vocational rehabilitation 
counselor, the Board is on notice of the existence of those 
records and is obliged to obtain and consider them.  See 
Moore v. Gober, 10 Vet. App. 436 (1997).  The RO should 
obtain these records, if they exist, and associate them with 
the claims folder.     

Second, the Veteran submitted a March 2004 receipt from the 
Social Security Administration (SSA) disclosing the Veteran 
had applied for disability benefits due to his disabilities.  
VA is required to obtain relevant records held by any Federal 
department or agency that the claimant adequately identifies 
and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3); 
38 C.F.R. § 3.159(c)(2).  Any federal SSA records are not on 
file and must be obtained before deciding the TDIU claim 
since these records are pertinent to the disorders that 
prevent his employment.  Id.  Although disability 
determinations by the SSA are not controlling on VA, they are 
pertinent to the adjudication of a claim for VA benefits and 
VA has a duty to assist the Veteran in gathering these 
records.  Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes 
v. Brown, 9 Vet. App. 67, 74 (1996).  In fact, as to TDIU, 
the U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that a SSA determination is critical to a 
determination of the Veteran's ability to engage in 
substantially gainful employment.  Martin v. Brown, 4 Vet. 
App. 134, 140 (1993).  Thus, a remand is warranted to obtain 
these records.  

Third, the Veteran's VA treatment records on file only date 
to December 2003, over five years ago.  So if he has since 
received additional relevant treatment, these records should 
be obtained.  38 U.S.C.A. § 5103A(c)(2); 
38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA is charged with constructive, if 
not actual, knowledge of evidence generated by VA).  

Fourth, a remand is required for a VA examination and opinion 
to assess whether the Veteran's service-connected disorders, 
standing alone, prevent him from securing or following a 
substantially gainful occupation, without consideration of 
nonservice-connected disorders.  

In this case, the Veteran has the following service-connected 
disabilities: a left foot disorder, rated as 30 percent 
disabling; a right ankle disorder, rated as 20 percent 
disabling; a left ankle scar, rated as 10 percent disabling; 
a right ankle scar, rated as 10 percent disabling; and a 
right wrist disorder, rated as 10 percent disabling.  The 
combined service-connected disability rating is 70 percent.  
See 38 C.F.R. § 4.25 (combined ratings table).  In 
determining the combined rating, the Board has considered the 
bilateral factor for the lower extremities and the fact that 
all his disabilities ultimately are rated as one disability 
stemming from a common etiology.  See 38 C.F.R. §§ 4.16(a), 
4.25, 4.26.  Therefore, the percentage criteria for TDIU are 
met, since all of his disorders are considered as one single 
70 percent disability because they stem from a common 
etiology.  38 C.F.R. § 4.16(a).

Consequently, the only remaining question in this case is 
whether the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  Id.  Notably, individual 
unemployability must be determined without regard to any 
nonservice-connected disabilities or the Veteran's advancing 
age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  

The Veteran contends that he cannot work due to his service-
connected disorders.  He indicates that he quit his job as a 
mail carrier at the United States Postal Service (USPS) in 
December 2003 because he was taking too much time off work 
due to pain and discomfort from his service-connected 
orthopedic disabilities.  See May 2004 VA general medical 
examination.  He states it was difficult for him to stand on 
his feet and sort mail.  See VA treatment records dated 
September 2003 to December 2003.  VA examiners in May 2004 
and January 2007 assessed the Veteran is not able to work in 
an "active" job involving pushing, pulling, carrying, or 
standing on one's feet due to his service-connected 
disabilities.  However, the May 2004 VA foot examiner noted 
the Veteran would be able to work in a job where he was 
seated (i.e., in a sedentary-type job).  In this vein, as 
discussed above, there is evidence suggesting the Veteran is 
enrolled in the VA's Chapter 31 vocational rehabilitation 
program so that he can be retrained in a more appropriate 
vocation.  It is also relevant that in August 2004, his 
former employer, the USPS, completed a VA Form 21-4192 
(Request for Employment Information in Connection with Claim 
for Disability Benefit).  The USPS assessed that the Veteran 
was terminated due to mail theft.  There was no mention of 
disability as a reason for termination.  In light of this 
evidence, the evidence of record is currently insufficient in 
demonstrating entitlement to a TDIU.  

As such, based on the inconclusive evidence discussed above, 
a VA examination and opinion is required in order to 
ascertain whether the Veteran's service-connected disorders, 
by themselves, would cause unemployability.  Consideration 
should be given to the Veteran's current status in VA's 
Chapter 31 vocational rehabilitation program.  


Accordingly, the case is REMANDED for the following action:

1.	Secure the Veteran's Chapter 31 
vocational rehabilitation folder 
including any counselor's assessment 
and associate it with the claims 
folder.  

2.	Request from the SSA records associated 
with the Veteran's disability claim.  
Request copies of the disability 
determination and all medical records 
considered.  If no records are 
available or do not exist, a response 
to that effect must be documented in 
the claims file, and the Veteran must 
be notified. 

3.	Contact the Veteran to ascertain if he 
has had any additional relevant treatment 
at a VA facility since December 2003.  
Then obtain the records of any relevant 
VA medical treatment after December 2003.  
All attempts to secure these records, and 
any response received, must be documented 
in the claims file.  If no records are 
available, a response to that effect is 
required and should be documented in the 
file.

4.	Once any available vocational 
rehabilitation, VA, and SSA records are 
secured, schedule the Veteran for a VA 
examination, to determine the severity of 
the Veteran's service-connected left 
foot, right ankle, left ankle scar, right 
ankle scar, and right wrist disabilities 
as well as his nonservice-connected 
disabilities.  The purpose of the 
examination is to determine whether the 
Veteran's service-connected disorders 
have caused him to be  unemployable.  All 
necessary tests should be performed.  The 
examiner should record pertinent medical 
complaints, symptoms, clinical findings, 
and comment on the functional limitation, 
if any, caused by the Veteran's service-
connected disabilities.  

The examiner should then opine whether 
the Veteran's service-connected left 
foot, right ankle, left ankle scar, right 
ankle scar, and right wrist disabilities, 
standing alone, prevent him from securing 
or following a substantially gainful 
occupation, without consideration of his 
nonservice-connected disorders.  In other 
words, only the impact of the Veteran's 
service-connected disorders on the 
Veteran's ability to secure or follow a 
substantially gainful occupation should 
be assessed, as this is the central 
consideration for a TDIU.  Consideration 
should be given to the Veteran's current 
status in VA's Chapter 31 vocational 
rehabilitation program.  

The claims file, including a complete 
copy of this remand, must be made 
available for review.  The examiner must 
indicate whether such review was 
accomplished.  The examiner should 
provide a discussion of the rationale for 
the opinion rendered with consideration 
of the pertinent medical and lay evidence 
of record.  

5.	Then readjudicate the TDIU claim at 
issue, in light of the additional 
evidence obtained.  If this claim is not 
granted to the Veteran's satisfaction, 
send him and his representative a 
Supplemental Statement of the Case (SSOC) 
and give them an opportunity to respond 
to it before returning the file to the 
Board for further appellate consideration 
of his TDIU claim.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




